UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                    X
UNITED STATES OF AMERICA,                                     ORDER OF SUSTENANCE

                      -against-                               l:19-cr-00286-AMD

ROBERT SYLVESTER KELLY,

                              Defendant.
                                                    X


       It is hereby ORDERED that the Marshal supply proper:

( ) LODGING

(X)   SUSTENANCE

( ) TRANSPORTATION

      to the (18)jurors in the above entided case

()DURING SELECTION

()DELIBERATING

()SEQUESTERED

fX) LUNCH

0 OTHER


DATED: Brooklyn, New York
       August 19, 2021
                                                          s/Ann M. Donnelly

                                                        ANN M. DONNELLY
                                                        UNITED STATES DISTRICT JUDGE
